Citation Nr: 0631125	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease at C4-5 and C5-6, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased initial rating for residuals 
of a right knee injury, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased initial rating for hiatal 
hernia with irritable bowel syndrome, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from April 1979 to October 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In June 2006, the veteran and his representative sent 
statements to the Board addressing the veteran's service-
connected left knee disability.  The veteran was under the 
impression that his left knee disorder rating had been 
reduced from 20 to 10 percent, and he was seeking to have the 
20 percent reinstated.  However, the record reflects and the 
representative's communicated that he understood that the 
veteran is in fact rated at 10 percent for two separate 
manifestations of the left knee disability.  Notations on 
this document reflect that the veteran is satisfied with the 
ratings for the left knee disorder.  The Board concludes this 
issue is not in appellate status, and it will not be 
addressed in this decision.  Moreover, the representative 
clarified his understanding that the three issues listed on 
the title page are the only ones currently on appeal.


FINDINGS OF FACT

1.  Degenerative disc disease at C4-5 and C5-6 is not 
manifested by moderate limitation of motion of the cervical 
spine, moderate intervertebral disc syndrome, ankylosis or 
vertebral fracture.  

2.  At no time after September 26, 2003, has the degenerative 
disc disease at C4-5 and C5-6 been manifested by forward 
flexion of 30 degrees or less nor has the combined range of 
motion of the cervical spine been 170 degrees or less, there 
is no muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour, and there have not 
been incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks in the past 12 
months.

3.  Residuals of a right knee injury are not manifested by 
flexion to 30 degrees or less, extension limited to 10 
degrees, dislocated semilunar cartilage with frequent pain or 
locking, slight recurrent subluxation or lateral instability, 
impairment of the tibia and fibula, or ankylosis.

4.  Hiatal hernia with irritable bowel syndrome is manifested 
by occasional abdominal distress and infrequent reflux.  
There is no evidence of ulceration, material weight loss, 
nausea, or vomiting. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
degenerative disc disease at C4-5 and C5-6 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5290 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5237 (as in effect September 26, 2003).

2.  The criteria for a rating higher than 10 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5260 (2005).  

3.  The criteria for a rating higher than 10 percent for 
hiatal hernia with irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.114, Diagnostic Codes 7319, 7346 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In this case the veteran timely appealed the 
rating initially assigned for his disability on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2005).

VA examinations, as well as service medical records and 
records from private treating sources identified by the 
veteran have been considered.  

Degenerative Disc Disease at C4-5 and C5-6

The service medical records show that veteran received 
treatment for neck strain in service.  

In September 2001, the RO granted service connection for 
degenerative disc disease at C4-5 and C5-6 and assigned a 10 
percent rating under Diagnostic Code 5290.

Prior to September 26, 2003, cervical spine conditions such 
as this were rated under DC 5290. Under DC 5290, the 
criterion for next higher rating, 20 percent, was moderate 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (as in effect prior to September 
26, 2003).  The former criteria may be considered and applied 
at all times relevant to the decision, whereas the revised 
criteria may only be considered from the date that became 
effective.  

In evaluating limitation of motion, functional loss due to 
pain on use or due to flare-ups must also be considered under 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

VA examinations reflect that the veteran has complained of 
pain and stiffness in his neck, worse with bending.  With 
regard to DC 5290, on VA examinations in June 2001, October 
2002, February 2005 and March 2006, range of motion of the 
cervical spine was limited at most to the following:  45 
degrees of forward flexion, extension to 45 degrees, lateral 
bending to 40 degrees, in both directions, and rotation to 70 
degrees in both directions.  Pain was not present.  
Tenderness was not noted.  VA examiners repeatedly noted no 
increased functional limitation or fatigue was present with 
repetitive motion.  The diagnosis was cervical strain.  On 
diagnostic testing in 2002 and 2005, mild or trace cervical 
spondylosis was diagnosed.  

There has been no ongoing treatment for this condition.  The 
veteran has reported he treats the pain with over the counter 
medications.  He has pain flare ups of about 8 out of 10 once 
per month with sleeping wrong or lifting.  If he rests, the 
flare-ups last between 6 hours to 3 days.  

None of the findings demonstrate severe disability manifested 
by moderate limitation of motion of the cervical spine under 
Diagnostic Code 5290, (as in effect prior to September 26, 
2003).  Range of motion has been basically full.  

As for related factors under 38 C.F.R. §§ 4.40, 4.45, the 
Board has considered functional loss due to pain or painful 
motion.  Although the veteran has complained of back pain, 
the examiners have noted essentially that the pain was not 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran undertaking the motion.  Strength and 
muscle tone were repeatedly characterized as good.  There was 
no additional limitation following repetitive use either in 
flexion or extension or other movements of the cervical 
spine.  The examiners further noted that the veteran was not 
currently receiving treatment for his cervical strain.  
Moreover, there was no muscle spasm noted.  

Based on the foregoing, the findings associated with the 
degenerative cervical disease at C4-5, C5-6 do not more 
nearly approximate or equate to the criteria for a rating 
higher than 10 percent under DC 5290 (as in effect prior to 
September 26, 2003).  

The schedular criteria for rating the cervical spine were 
revised in September 2003, and DC 5290 was replaced by DC 
5237, which is rated under a General Rating Formula, which 
encompasses pain.  Under the General Rating Formula, the 
criterion for the next higher rating, 20 percent, is forward 
flexion of the cervical spine of greater than 15 degrees but 
not greater than 30 degrees, or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour.  Also, a 20 percent rating is warranted if there is 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  
This criteria may be considered from the date of the schedule 
revision.  

In this case, there is no evidence to show that the criterion 
for a rating higher than 10 percent has been met.  The 
recorded ranges of motion for the cervical spine in the 
reports of VA examinations exceed those required for the 20 
percent rating.  Moreover, the reports reflect no muscle 
spasm and repeatedly note normal gait and no spinal alignment 
abnormality.  Furthermore, there are no findings of 
intervertebral disc syndrome causing the required 
incapacitating episodes.  The veteran has reported he is a 
bailiff and he performs his duties despite his cervical 
problems.  

Accordingly, the Board finds that a rating higher than 10 
percent under DC 5237 and the General Rating Formula is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does 
not apply.

Residuals of Right Knee Injury

The service medical records show that the veteran injured his 
right knee on several occasions and he underwent arthroscopic 
partial medial meniscectomy in service.  

In September 2001, the RO granted service connection for 
residuals of right knee injury, status post lateral femoral 
condyle and lateral patellar chondral fracture and partial 
meniscectomy, and assigned a 0 rating under Diagnostic Code 
5260 effective from September 2001.  A 10 percent rating was 
granted, effective from September 2001, in a March 2005 
rating decision.  

Under 38 C.F.R. § 4.71a, DC 5260, the criterion for the next 
higher rating, 20 percent, requires flexion limited to 30 
degrees.  The Board must also consider whether the veteran 
warrants a separate rating for limited extension under DC 
5261.  See VAOPGCPREC 9-2004  Extension limited to 10 degrees 
is rated at 10 percent, and extension limited to 15 degrees 
is rated at 20 percent.  38 C.F.R. § § 4.71a, DC 5261.  If 
there is instability, the Board may grant a separate rating 
under DC 5257.  Under 38 C.F.R. § 4.71a, DC 5257, the 
criterion for a compensable rating, 10 percent, is slight 
recurrent subluxation or lateral instability.  See VAOPGCPREC 
23-97.  

The veteran complains of knee pain with flare ups of pain of 
7 out of a possible 10 once a week with heavy lifting, yard 
work, or stairs.  The pain will last from four hours to two 
days and ease with rest.  He takes over the counter 
medication which has little effect.  VA examination reports 
dated in June 2001, October 2002, February 2005 and March 
2006 reflect that range of motion has been from 0 degrees or 
full extension to 140 degrees or full flexion at virtually 
all times with the exception of in June 2001, when flexion 
was measured at 130 degrees.  The veteran has repeatedly been 
noted to have no recurrent subluxation or instability, 
ligaments have been intact and all testing for these findings 
have been negative.  The examiners indicated that no 
increased discomfort, locking or crepitus was observed with 
range of motion.  It was also observed that the veteran could 
complete his job as a bailiff and all activities of daily 
living in spite of the knee pain.  X-rays dated in October 
2002 revealed minimal degenerative joint disease of the right 
knee.  

Records from Robert Allred, M.D., reflect that the veteran 
underwent right knee arthroscopic examination, medial 
meniscectomy, and installation of pain pump in November 2004.  
This was accomplished because a posterior horn medial 
meniscus tear was not responding to conservative treatment 
and was reportedly substantially interfering with activities 
of daily living.  This surgery was noted in his 
aforementioned 2005 and 2006 VA examination reports.  

Normal range of motion of knee for extension and flexion is 0 
to 140 degrees. 38 C.F.R. § 4.71, Plate II.

As for a higher rating based on limitation of flexion under 
38 C.F.R. § 4.71a, DC 5260, the veteran's range of motion has 
been basically full and he does not meet the criteria for an 
increased rating.  Nor does he meet the criteria or a 
separate 10 percent rating under DC 5261, as he has had 
normal extension on all examinations.  

In conjunction with DCs 5260 and 5261, functional loss due to 
pain is a factor.  38 C.F.R. §§ 4.40 and 4.45.  DeLuca v 
Brown, 8 Vet. App. 202 (1995).  On VA examinations, the 
muscle strength was not noted to be diminished.  The examiner 
noted that the veteran demonstrated no knee pain or 
functional loss after repetitive use and no additional 
limitation of motion.  In this case, an increased rating 
based on range of motion is not warranted.  

The RO has noted that it assigned the 10 percent rating for 
the right knee based on complaints of pain given the 
condition of the right knee, despite the fact that the actual 
limitation of range of motion for a 10 percent rating under 
DC 5260 is not met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59. 
(2005).  

The Board also notes that there is no instability or 
recurrent subluxation, thus a separate evaluation under DC 
5257 is not warranted.  Nor are there other manifestations 
such as dislocated semilunar cartilage with locking or 
ankylosis.  38 C.F.R. §§ 5256, 5258 (2005).  

Accordingly, the Board finds that an increased rating for the 
right knee is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
standard of proof does not apply.

Hiatal Hernia with Irritable Bowel Syndrome

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2005).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In this case, the veteran has variously been diagnosed with 
hiatal hernia and irritable bowel syndrome.  VA examination 
report dated in June 2001 reflects these diagnoses and notes 
a hiatal hernia was diagnosed in 1981, with a negative 
diagnostic work up in 1983.  The veteran reported that 
symptoms were frequent indigestion, excessive gas and 
epigastric discomfort.  Treatment had been with non-
prescription antacids.  He also reported recurrent abdominal 
cramping and loose stools, with one to three loose stools per 
day and with symptoms occurring three to four times per week.  
No bloody or mucous stools were reported, and barium enema 
was reportedly negative.  He required no treatment for the 
condition.  In June 2001, the veteran weighed 195 pounds.  
Abdominal and rectal examinations disclosed no abnormalities.  

VA gastrointestinal examination in October 2002 reflected the 
same complaints.  The veteran was noted to have no dysphagia, 
hematemesis or melena, reflux, regurgitation, or nausea.  He 
reported mild epigastric discomfort two or three times per 
week, for which he took antacids.  There were no signs of 
anemia and general health appeared good.  The veteran's 
weight was stable.  The diagnosis was minimal hiatal hernia.  
Intestinal examination that month also revealed the 
aforementioned history of soft stools without diarrhea or 
constipation.  There was no fistula, anemia, malnutrition, 
abdominal pain noted, and no current treatment.  The 
diagnosis was irritable bowel syndrome.  

VA gastrointestinal and intestinal examinations in February 
2005 revealed no material change, with the complaints and 
observations being the same as those in 2001 and 2002 with 
minimal change.  The veteran reportedly had gained 25 pounds 
in four years.  He was taking Mylanta occasionally for his 
nausea which occurred every other day.  Physical examination 
reflected no signs of anemia.  Upper GI series was positive 
for hiatal hernia and colonoscopy was unremarkable.  The 
diagnoses were dyspepsia, irritable bowel syndrome, and 
hiatal hernia, stable.  

The veteran was afforded an additional VA examination in 
March 2006 in which he complained of epigastric pain every 
two to three weeks with bloating, occasional abdominal 
cramping and soft formed stools and rare diarrhea every three 
to four weeks.  He reported mild reflux every couple of 
months with regurgitation of food particles and acid taste 
every couple of weeks.  He was on no medications.  His 
current state of health was described as good, without 
anemia.  Good nutrition with weight change was noted.  The 
diagnosis was hiatal hernia with irritable bowel syndrome.  

These disorders are rated under the criteria for evaluating 
digestive disorders in VA's Schedule for Rating Disabilities, 
specifically, DCs 7319-7346.  As noted above, the veteran was 
awarded service connection, with a 10 percent rating for this 
disability in 2001, effective from September 2001.  See 38 
C.F.R. § 4.27 (2005).

Diagnostic Code 7319 provides that a 10 percent rating is 
warranted for chronic moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance and abdominal 
distress.  A 30 percent rating is warranted for severe 
irritable colon syndrome with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  C.F.R. § 4.114, DC 7319.  Diagnostic 
Code 7346 provides that a 30 percent rating is warranted for 
hiatal hernia where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more such symptoms of less severity, a 10 percent 
rating is appropriate.  

The veteran in this case was first diagnosed with irritable 
bowel syndrome and hiatal hernia in approximately 1981 in 
service.  At no time since his VA examination in September 
2001, through the date of the most recent medical evidence, 
has he demonstrated the criteria for more than a 10 percent 
rating for either of these coexisting abdominal conditions.  
The record is replete with reference to the fact that there 
is no severe irritable colon syndrome with diarrhea or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  All of the examination reports 
reflect findings of no abdominal pain.  Similarly, it is 
uncontroverted that there is no persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  All 
of the VA examination reports reflect general good health, no 
anemia, and no more than two or more such symptoms of less 
severity.  Weight loss has not been an issue.  

Therefore, the veteran is not entitled to a higher rating 
under either diagnostic code.

The medical evidence in this case demonstrates that the 
veteran has continued to complain of essentially occasional 
epigastric pain and loose stools for which he takes no 
prescription medication and only occasional over the counter 
antacids.  Otherwise, he appears to have no significant 
complaints.  

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for gastrointestinal 
diseases are not applicable to the veteran's disorder since 
they regard other conditions for which he is not service-
connected.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected hiatal hernia with irritable 
bowel syndrome is no more than 10 percent disabling under DC 
7319-7346.  As the preponderance of the evidence is against 
the claim, the "benefit-of-the-doubt" rule is not applicable, 
and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Additional Consideration

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2005).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
conditions, but, as discussed above, findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for these disabilities is not 
warranted.


3.  Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimants behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimants possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the RO sent correspondence in February 2003, 
September 2005, January 2006 and March 2006; rating decisions 
in September 2001 and March 2005; a statement of the case in 
July 2002; and supplemental statements of the case in April 
2004, April 2005, and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained VA examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

An increased initial rating for degenerative disc disease at 
C4-5 and C5-6, currently rated as 10 percent disabling, is 
denied.

An increased initial rating for residuals of a right knee 
injury, currently rated as 10 percent disabling, is denied.

An increased initial rating for hiatal hernia with irritable 
bowel syndrome, currently rated as 10 percent disabling, is 
denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


